DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 4/20/2022, has been entered and carefully considered.  Claims 1 and 11 are amended, claims 3-5, 7-10, 13-15, 17-24 have been canceled, claims 25-26 are added.  Claims 1-2, 6, 11-12, 16 and 25-26 are currently pending.
	 
Response to Arguments
3.	Applicant’s arguments, filed on 4/20/2022, with respect to claim 1 that Sharma does not disclose “generate, by an adaptation (ADAP) entity, second type control data based on a result of identifying that the first type control data is received from the parent IAB node, wherein the second type control data is related to control a buffer overflow, and transmit the second type control data to the parent IAB node”. The arguments have been considered but are moot in view of a new ground of rejection based on Adjakple et al., US 2021/0282050.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki et al. (US 2020/0015147), hereinafter Malkamaki, in view of Adjakple et al., (US 2021/0282050), hereinafter Adjakple, and further in view of Oumer Teyeb, (US 2021/0274381), hereinafter Teyeb.
Regarding Claim 1, Malkamaki teaches An Integrated Access Backhaul (IAB) node comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0051-0052] Fig. 8 illustrates an example of an IAB node includes processor coupled with transceiver), and configured to: identify whether first type control data is received from a parent IAB node, wherein the first type control data is related to controlling a data congestion ([Para. 0026, 0033] Fig. 1 shows a backhauling network including IAB node 1, IAB node 2 and Donor gNB serving UE. When there is a blockage (i.e., network congestion, radio link blockage or radio link failure) and the UL data cannot be forwarded on an alternative link, an adaptation layer status report (e.g., radio link control status report) is triggered in the IAB node (i.e., parent IAB node) experiencing the blockage and it is sent to the child IAB node of that IAB node from where the UL data was received, for example, to the direction of the UE serving IAB node for UL data. [Para. 0041-0047] Fig. 4, describes the Target network entity 440 serving at least one user equipment receives a radio link control status report rerouted hop-by-hop from an intermediate Parent network entity 430 when the parent NE performs a handover and experiences a network congestion and/or radio link blockage and/or other radio link failure. That is the control status report is related to controlling a data congestion). 

Malkamaki does not disclose generate, by an adaptation (ADAP) entity, second type control data based on a result of identifying that the first type control data is received from the parent IAB node, wherein the second type control data is related to control a buffer overflow; and transmit the second type control data to the parent IAB node, wherein the ADAP entity is configured to receive data from at least one first radio link control (RLC) channel, and map the data into at least one second RLC channel based on a Quality of Service (QoS).  
Adjakple teaches generate, by an adaptation (ADAP) entity, second type control data based on a result of identifying that the first type control data is received from the parent IAB node, wherein the second type control data is related to control a buffer overflow ([Para. 0050-0052, 0054-0055, 0075] the flow control in the form of explicit flow control notification related to the buffer overflow as a result of congestion may be implemented in the adaption layer. Where the transmitter (parent IAB node) is experiencing congestion and the receiver (UE’s access IAB or intermediary IAB node) having buffer overflow problem as the amount of data in the receiver buffer is above the receiver buffer upper edge threshold); and transmit the second type control data to the parent IAB node ([Para. 0102-0103] In Hop-by-Hop Flow Control (HFCP), the flow control takes place between the UE's access IAB node or intermediary IAB as the receiver and the IAB-donor CU (parent IAB node) as the transmitter. In the case of downlink flow control, the receiver node (e.g., UE, or UE's access IAB node or IAB node sends the HFCP control PDU may be specified in the form of an explicit flow control request to the peer transmitter node (i.e., parent IAB node e.g., IAB-donor CU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Malkamaki, and generate and send control PDU between IAB node from Adjakple to improve the throughput of the air interface link between IAB and UEs.
The combination of Malkamaki and Adjakple does not disclose wherein the ADAP entity is configured to receive data from at least one first radio link control (RLC) channel, and map the data into at least one second RLC channel based on a Quality of Service (QoS).
Teyeb teaches wherein the ADAP entity is configured to receive data from at least one first radio link control (RLC) channel, and map the data into a least one second RLC channel based on a Quality of Service (QoS) ([Para. 0133, 0137, 0141- 0155] Fig. 5 shows the backhaul link establishes an RLC channel between IAB node and IAB donor node, and an adaptation layer is inserted to enable hop-by-hop forwarding, where the ADAP layer receives data (DRB) from fronthaul RLC channel and map the data PDU into a backhaul RLC channel based on QoS). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node from Malkamaki, Adjakple and Teyeb to improve flexibility for the network to monitor end-to-end quality-of-service (QoS) of data flows.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding Claim 25, the combination of Malkamaki, Adjakple and Teyeb, specifically, Malkamaki teaches wherein the controller is further configured to: identify at least one of the data congestion, the buffer overflow, or a radio link failure (RLF) ([Para. 0026, 0033, 0043] Fig. 1 shows a backhauling network including IAB node 1, IAB node 2 and Donor gNB serving UE. When there is a blockage (i.e., network congestion, radio link blockage or radio link failure) and the UL data cannot be forwarded on an alternative link, an adaptation layer status report (e.g., radio link control status report) is triggered in the IAB node (i.e., parent IAB node) experiencing the blockage and it is sent to the child IAB node of that IAB node from where the UL data was received, for example, to the direction of the UE serving IAB node for UL data; in case that the data congestion is identified, generate, by the ADAP entity, the first type control data ([Para. 0033, 0043] when there is a blockage and the UL data cannot be forwarded (i.e., congestion) on an alternative link, an adaptation layer status report is triggered in the IAB node experiencing the blockage and it is sent to the child IAB node of that IAB node); in case that the RLF is identified, generate, by the ADAP entity, third type control data to control the RLF ([Para. 0033, 0043] when there is a blockage and the UL data cannot be forwarded (i.e., radio link failure) on an alternative link, an adaptation layer status report is triggered in the IAB node experiencing the blockage and it is sent to the child IAB node of that IAB node); and transmit at least one of the first type control data, or the third type control data to at least child IAB node. [Para. 0033, 0038, 0043, 0050] Fig. 1 shows an IAB network, where each IAB network nodes includes an adaptation layer (ADAP), where the hop-by-hop RLC control status report specified for IAB aggregated bearers/RLC channels may be generated and may be transmitted end-to-end between the endpoints of the adaptation layer spanning over the multiple hops. When there is a blockage and the UL data cannot be forwarded on an alternative link, an adaptation layer status report is triggered in the IAB node experiencing the blockage and it is sent to the child IAB node of that IAB node).
Malkamaki does not disclose in case that the buffer overflow is identified, generate, by the ADAP entity, the second type control data.
Adjakple teaches in case that the buffer overflow is identified, generate, by the ADAP entity, the second type control data ([Para. 0051-0052, 0075] when the IAB node detects buffer overflow, an explicit flow control notification may be initiated by the adaption layer, indication that amount of data in the receiver buffer is above the receiver buffer upper edge threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Malkamaki, and generate and send control PDU between IAB node from Adjakple to improve the throughput of the air interface link between IAB and UEs.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 25.


5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki in view of Adjakple and Teyeb as applied to claims 1 and 11 respectively above, and further in view of Yi et al. (US 2018/0014313), hereinafter Yi.

Regarding Claim 2, Malkamaki does not disclose wherein the controller is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE); group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one new RLC channel.
Adjakple teaches wherein the controller ([Para. 0143] the base station 114 (i.e., IAB node DU) may be a radio network controller), is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE) ([Para. 0061-0062] identify a UE specific radio bearer for data transmission and a route of specific data path including bearer ID and QoS flow ID).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Malkamaki, and generate and send control PDU between IAB node from Adjakple to improve the throughput of the air interface link between IAB and UEs.
The combination of Malkamaki, Adjakple and Teyeb does not disclose group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one second RLC channel.
Yi teaches group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one second RLC channel ([Para. 0009-0012, 0049-0055, 0084-0093] Fig. 5 shows a LTE protocol architecture for the downlink, where radio bearers for the downlink IP packets are concatenated at the RLC layers into RLC logical channel configured for a terminal. Multiple radio bearer may be configured as radio bearer groups (RBGs) and select a RBG for mapping to at least a logical channel in logical channel group (LCG) based RBG ID provide by eNB. For example, the predetermined rule may be at least one of: selecting a RBG having a logical channel with the highest logical channel priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Malkamaki, Adjakple, Teyeb and the teaching of the mapping grouped radio bearers to logical channel from Yi to improve service quality, and expand and improve coverage and system capacity.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.

6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki, in view of Adjakple and Teyeb as applied to claims 1 and 11 respectively above, and further in view of Shi et al., (US 2020/0252853), hereinafter Shi.

Regarding Claim 6, the combination of Malkamaki and Adjakple and Teyeb does not disclose wherein the controller is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB.
Shi teaches wherein the controller ([Para. 0335-0356] Fig. 25, shows the first device may be a relay device [0107] includes processor 120), is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB. ([Para. 0102-0106, 0136, 0157, 0170, 0181, 0294-0296] Fig. 11 shows a control plane protocol stack architecture includes an RRC layer, a PDCP layer, an RLC layer, a MAC layer, and a PHY layer from top to bottom without ADAP layer. For example, an RRC message sent by the terminal device to the base station or sent by the base station to the terminal device is carried on an SRB between the RN 1, the RN 2, and the RN 3 for transmission without the ADAP layer as shown in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of the back-haul nodes controlling data flows from Malkamaki, Adjakple, Teyeb and Shi to improve service quality to the adaptation layer.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190327660, Hong et al. discloses method and apparatus for reselecting path for IAB relaying in wireless communication system.
US 20190349079, Novlan et al. discloses resource coordination for integrated access and backhaul.
US 20190394825, Byun et al. discloses method and apparatus for performing Cell selection.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413